Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Particularly, Claims 16, 22, 24, 26, 32 recite: Claim 16: “process the received signals…”; Claim 22: “modulate an amplitude…”; Claim 24: “compare the received signals…”, “determine a measure…”; Claim 26: “processing the received signals”; Claim 32: “process the received signal…”, “converting a duty cycle…identify a predefined relationship…”.
These limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. The step of comparing the signals, determining a measure, processing the received signals could encompass a user reading a data printout and making mental calculations or using pen and paper to quickly calculate value from the data. The addition of the “processor” of Claims 16, 22, 24, 26, 32 for executing the claimed functions is a process that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, Claim 16, 22, 24, 26, 32 recite elements – a transmitting electrode to provide a signal, a receiving electrode for receiving signals, a memory, a transmitter to generate a first signal, a receiver to receive the signal, and the steps of generating, providing a signal or causing a signal to be provided. The gathering, generating, providing of data using the inertial sensor simply amounts mere data gathering and insignificant, extra-solution activity, particular pre-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, Claim 16, 22, 24, 26, 32 recite a processor that is recited at such a high level of generality that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inertial sensor for gathering motion data is mere data gathering and insignificant extra-solution activity. Additionally, a transmitting electrode to provide a signal, a receiving electrode for receiving signals, a memory, a transmitter to generate a first signal, a receiver to receive the signal are well-understood, routine and conventional activity in the art, as evidenced by Cory (US 20060085049) (paragraphs 0136-0137), Keren (US 20100069765) (0109-0110, 0125). Lastly, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding the dependent claims, the Examiner notes there are no additional elements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arcot in view of Cory (US 20060085049)
Regarding claim 16, Arcot discloses an apparatus comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor (abstract, paragraph 0050) cause the apparatus at least to: 
provide an amplitude modulated signal via a transmitting electrode to a body to which the transmitting electrode is configured to be applied (paragraph 0047-0048) (wherein examiner notes par. [0047-0048] indicate various combinations of lead electrodes and the housing can be used to inject and measure signals for body impedance. Par [0047] also states the injected signal can be an AC coupled impedance thus meeting the limitation of an amplitude modulated signal);
receive signals, responsive to the amplitude modulated signal, via a receiving electrode  that is configured to be applied to the body (paragraph 0047-0048, 0067) and to be remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode via the body (paragraph 0079, 0081); and 
 process the received signals to determine a measure of a body impedance of the body (paragraph 0060-0064, 0068-0069), 
Arcot is silent regarding comprising configuring logic gates of the at least one processor for converting a duty cycle of a rectangular output waveform of the received signals to identify a predefined relationship between the duty cycle and the body impedance, wherein identifying the predefined relationship is based on correlating with a lookup table of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance; and cause the received signals to be transmitted to a user interface associated with the body.
Cory teaches comprising configuring logic gates of the at least one processor (paragraph 0153) for converting a duty cycle (paragraph 0152) of a rectangular output waveform (paragraph 0146) of the received signals to identify a predefined relationship between the duty cycle and the body impedance (paragraph 0153-0154, 0160, 163) wherein identifying the predefined relationship is based on correlating with a lookup table (paragraph 0170) of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance (paragraph 0162-0164, 0170); and cause the received signals to be transmitted to a user interface associated with the body (paragraph 0162-0163).
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s impedance detection system by Cory’s impedance detection system which includes output waveform shapes including a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied and further associating the derived values with impedance to ensure accurate diagnosis and treatment.
Regarding claim 17, Arcot discloses an apparatus according to Claim 16 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to modulate an amplitude of a first signal in accordance with an amplitude modulation waveform to generate the amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency (paragraph 0051, 0071).  
Regarding claim 18, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  
Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. 
Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). 
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optimal waveform shape for impedance measurement determinations.
Regarding claim 19, Arcot discloses an apparatus according to Claim 17 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to compare the received signals to a threshold level (paragraph 0068-0070).  
Regarding claim 20, Arcot discloses wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to generate an output waveform having the predefined frequency (paragraph 0076) based upon comparing the 3Docket No. NC103756-US-PCTCustomer No. 73658received signals to a threshold level (paragraph 0069), wherein the output waveform also has a duty cycle (paragraph 0054, 0071) that is indicative of the measure of the body impedance.  
Arcot is silent regarding generating a rectangular output waveform. 
Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146-0147). 
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 
Regarding claim 21, Cory discloses an apparatus according to Claim 20 wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to determine the measure of the body impedance based upon the duty cycle (paragraph 0054, 0071).  
Regarding claim 22, Cory discloses a transmitter of a body impedance measurement apparatus (paragraph 0067), the transmitter comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the transmitter (128) at least to: generate a first signal (paragraph 0067); and modulate (129) an amplitude of the first signal in accordance with an amplitude modulation waveform to generate an amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency (paragraph 0067-0068, 0071), wherein the amplitude modulated signal is to be provided to a transmitting electrode that is configured to be applied to a body (paragraph 0047-0048, 0071, 0076) and that is also configured to transmit the amplitude modulated signal through the body to a remote receiver in wireless communication with the transmitter via the body (paragraph 0047-0048, 0068-0069, 0071, 0089).
Arcot teaches for processing to determine a measure of a body impedance of the body (paragraph 0162-0164, 0170) based on configured logic gates of the at least one processor (paragraph 0153) for converting a duty cycle (paragraph 0152) of a rectangular output waveform (paragraph 0146) of the received signals to identify a predefined relationship between the duty cycle and the body impedance (paragraph 0153-0154, 0160, 163) wherein identifying the predefined relationship is based on correlating with a lookup table (paragraph 0170) of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance (paragraph 0162-0164, 0170); and cause the received signals to be transmitted to a user interface associated with the body (paragraph 0162-0163). 
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s impedance detection system by Cory’s impedance detection system which includes output waveform shapes including a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied and further associating the derived values with impedance to ensure accurate diagnosis and treatment.
Regarding claim 23, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optical waveform shape for impedance measurement determinations.
Regarding claim 24, Arcot discloses a receiver of a body impedance measurement apparatus, the receiver comprising at least one processor and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the receiver (130) at least to: receive signals from a receiving electrode (133) that is applied to a body so as to be in wireless communication with a remote transmitter via the body in order to receive signals following propagation through the body (paragraph 0068-0069, 0071, 0079); compare the received signals to a threshold level (paragraph 0068-0070) in order to generate a output waveform having a duty cycle (paragraph 0076); and determine a measure of the body impedance (paragraph 0054, 0071) of the body, comprising configuring logic gates of the at least one processor for converting a duty cycle of a rectangular output waveform of the received signals to identify a predefined relationship between the duty cycle and the body impedance, wherein identifying the predefined relationship is based on correlating with a lookup table of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance; and cause the received signals to be transmitted to a user interface associated with the body.
Arcot is silent regarding generating a rectangular output waveform. 
Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146). 
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 
Regarding claim 25, Arcot discloses wherein the received signals are responsive to an amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency, and wherein the output waveform also has the predefined frequency (paragraph 0076).  
Arcot is silent regarding a rectangular output waveform. 
Cory teaches generating a rectangular output waveform having a predefined frequency (paragraph 0146). 
Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 
Regarding claim 26, Arcot discloses a method comprising: 
causing an amplitude modulated signal to be provided to a transmitting electrode that is applied to a body such that the amplitude modulated signal is transmitted through the body (paragraph 0047-0048);
receiving signals, responsive to the amplitude modulated signal, via a receiving electrode that is applied to the body (paragraph 00447-0048) and is remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode via the body (paragraph 0079, 0081); and 
processing the received signals to determine a measure of a body impedance (paragraph 0060-0064, 0068-0069).  
Arcot is silent regarding comprising configuring logic gates of the at least one processor for converting a duty cycle of a rectangular output waveform of the received signals to identify a predefined relationship between the duty cycle and the body impedance, wherein identifying the predefined relationship is based on correlating with a lookup table of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance; and cause the received signals to be transmitted to a user interface associated with the body.
Cory teaches comprising configuring logic gates of the at least one processor (paragraph 0153) for converting a duty cycle (paragraph 0152) of a rectangular output waveform (paragraph 0146) of the received signals to identify a predefined relationship between the duty cycle and the body impedance (paragraph 0153-0154, 0160, 163) wherein identifying the predefined relationship is based on correlating with a lookup table (paragraph 0170) of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance (paragraph 0162-0164, 0170); and cause the received signals to be transmitted to a user interface associated with the body (paragraph 0162-0163). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s impedance detection system by Cory’s impedance detection system which includes output waveform shapes including a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied and further associating the derived values with impedance to ensure accurate diagnosis and treatment.
Regarding claim 27, Arcot discloses A method according to Claim 26 further comprising modulating an amplitude of a first signal in accordance with an amplitude modulation waveform to generate the amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency (paragraph 0051).  
Regarding claim 28, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  
Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. 
Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optical waveform shape for impedance measurement determinations.
Regarding claim 29, Arcot discloses A method according to Claim 27 further comprising comparing the received signals to a threshold level (paragraph 0068-0069).  
Regarding claim 30, Arcot discloses further comprising generating a rectangular output waveform having the predefined frequency based upon the comparing, wherein the output waveform also has a duty cycle that is indicative of the measure of the body impedance (paragraph 0052, 0060-0064). Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146-0147). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied. 
Regarding claim 31, Arcot discloses A method according to Claim 30 further comprising determining the measure of the body impedance based upon the duty cycle (paragraph 0054). 
Regarding claim 32, Arcot discloses A computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instruction stored therein, the 5Docket No. NC103756-US-PCTCustomer No. 73658 computer-executable program code instructions comprising program code instructions configured (abstract, paragraph 0050), upon execution, to: 
cause an amplitude modulated signal to be provided to a transmitting electrode that is applied to a body such that the amplitude modulated signal is transmitted through the body (paragraph 0047-0048); 
receive signals, responsive to the amplitude modulated signal, via a receiving electrode that is applied to the body (paragraph 0047-0048) and is remote from the transmitting electrode so as to be in wireless communication with the transmitting electrode (paragraph 0047-0048) via the body (paragraph 0079, 0081); and 
process the received signals to determine a measure of a body impedance (paragraph 0060-0064, 0068-0069).
Arcot is silent regarding comprising configuring logic gates of the at least one processor for converting a duty cycle of a rectangular output waveform of the received signals to identify a predefined relationship between the duty cycle and the body impedance, wherein identifying the predefined relationship is based on correlating with a lookup table of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance; and cause the received signals to be transmitted to a user interface associated with the body.
Cory teaches comprising configuring logic gates of the at least one processor (paragraph 0153) for converting a duty cycle (paragraph 0152) of a rectangular output waveform (paragraph 0146) of the received signals to identify a predefined relationship between the duty cycle and the body impedance (paragraph 0153-0154, 0160, 163) wherein identifying the predefined relationship is based on correlating with a lookup table (paragraph 0170) of the apparatus the duty cycle of the rectangular output waveform to a measure of the body impedance with respect to prior measures of body impedance (paragraph 0162-0164, 0170); and cause the received signals to be transmitted to a user interface associated with the body (paragraph 0162-0163). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s impedance detection system by Cory’s impedance detection system which includes output waveform shapes including a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied and further associating the derived values with impedance to ensure accurate diagnosis and treatment.
Regarding claim 33, Arcot discloses A computer program product according to Claim 32 wherein the program code instructions are further configured, upon execution, to modulate an amplitude of a first signal in accordance with an amplitude modulation waveform to generate the amplitude modulated signal for which amplitude modulation is repeated at a predefined frequency (paragraph 0051, 0071).  
Regarding claim 34, Arcot discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal to generate the amplitude modulated signal (paragraph 0051, 0071).  Arcot is silent regarding wherein the amplitude modulation waveform comprises a sawtooth envelope and sawtooth shape. Cory teaches wherein the amplitude modulation waveform comprises a sawtooth envelope, and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to modulate the amplitude of the first signal in accordance with the sawtooth envelope to generate the amplitude modulated signal having a sawtooth shape that repeats at the predefined frequency (paragraph 0150). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s amplitude modulation shapes by Cory’s amplitude modulation shapes which include a sawtooth envelope for the purpose of producing a waveform with a different amplitude, frequency and shape to determine the most optical waveform shape for impedance measurement determinations.
Regarding claim 35, Arcot discloses a computer program product according to Claim 33 wherein the program code instructions are further configured, upon execution, to: compare the received signals to a threshold level; generate a rectangular output waveform having the predefined frequency based upon the comparing, wherein the output waveform also has a duty cycle that is indicative of the measure of the body impedance; and determine the measure of the body impedance based upon the duty cycle (paragraph 0054). 
Arcot is silent regarding generating a rectangular output waveform. Cory teaches generating a rectangular output waveform having a predefined frequency, wherein the rectangular output waveform also has a duty cycle (paragraph 0146-0147). Therefore, it would have been obvious at the time of the effective filing date of the invention to modify Arcot’s output waveform shapes by Cory’s output waveform shapes which include a rectangle for the purpose of generating a waveform shape that is non-symmetrical and allows you to regulate the amount of power being applied.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
The 101 rejection is maintained as the addition of amendment still does not preempt the steps being performed in the mind/generic processor. For example, “configuring logic gates for converting a duty cycle…” can be and is performed by a generic processor. “identifying a predefined relationship” can be performed in the mind, for example, one can analyze a lookup table and correlate the duty cycle with body impedance, just by looking at it. 
The 112 rejections are withdrawn.
Applicant’s arguments regarding Arcot are not persuasive. Arcot certainly discloses operations for determining a body impedance in paragraphs 0060-0064 which discloses sensed impedance body values. Are these not determined body impedance? Paragraph 0064 states “a baseline measure of impedance is obtained…impedance measurements are analyzed”. 
Cory is used to teach the amendment claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791